343 F.3d 961
UNITED STATES of America, Plaintiff-Appellee,State of California, Intervenor,v.Raphyal CRAWFORD, aka Aarmyl Crawford, Defendant-Appellant.
No. 01-50633.
United States Court of Appeals, Ninth Circuit.
Filed September 2, 2003.

David P. Curnow, Asst. U.S. Atty., Sheri Walker Hobson, USSD-Office of the U.S. Attorney, San Diego, CA, for Plaintiff-Appellee.
Doris A Calandra, District Atty. Gen., Attorney General's Office, Sacramento, CA, Lee E. Seale, Attorney General's Office, Sacramento, CA, for Intervenor.
Michael J. McCabe, Law Offices of Michael McCabe, San Diego, CA, for Defendant-Appellant.
Before: SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 353. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.